Citation Nr: 0406795	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for transverse myelitis.

Eligibility for special monthly compensation based upon loss 
of use of both legs.

Eligibility for specially-adapted housing or a special home 
adaptation grant.

Eligibility for automobile and adaptive equipment or adaptive 
equipment.

Eligibility for special monthly compensation based upon a 
demonstrated need for aid and attendance due to service-
connected disability or based upon housebound status.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from January 1973 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims, such as the instant ones, filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Although the veteran has been notified of the VA's duty to 
assist him and of his responsibilities in the development of 
his claim in the context of his claim for special monthly 
compensation due to loss of use of his legs, he has not 
received formal notice in the context of his other claims; 
particularly, he has not received such notice with regard to 
his claim for entitlement to service connection for 
transverse myelitis.  Because his other claims are dependent 
upon the service connection claim, this notice is 
particularly important.  The United States Court of Appeals 
for Veterans Claims (Court) has held that such specific 
notice is required.  Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

In a recent decision, the Court held that a legally adequate 
VCAA notice must be provided to a claimant prior to an 
initial unfavorable AOJ decision.  Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).

The veteran's symptoms were initially manifested in December 
1999.  At that time he sought treatment at a private hospital 
in Tucson, Arizona, St. Joseph's Hospital.  After a brief 
stay at St. Joseph's, he was transferred to the VA hospital 
in Tucson.  The records reflecting his stay at St. Joseph's 
have not been obtained for inclusion in his claims file; 
however, because they should reflect the initial presentation 
of the veteran's disease and the earliest physicians' 
observations and opinions, they could contain information 
pertinent to his current claim.  

In support of his claim, the veteran has presented two 
opinions from a doctor of osteopathy, who identifies herself 
as the veteran's treating physician in Memphis.  No treatment 
records from this doctor are contained in the claims file, 
however.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003) and 
in accordance with the recent decision in 
Pelegrini.  Particularly, the RO must 
notify the veteran of the applicable 
provisions of the VCAA, including what 
evidence is needed to support his claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  After securing the necessary 
releases, the RO should obtain records of 
medical treatment provided by St. 
Joseph's Hospital in December 1999.  The 
RO should also obtain records of medical 
treatment provided by the doctor of 
osteopathy (K.B., D.O.) who has treated 
the veteran since his relocation to 
Memphis.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

